Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/18/2021 has been fully considered and made of record.
Claim Objections
Claims 1-3, 19-24, 27-29, and 37-40 are objected to because of the following informalities:  
In claim 1, lines 18-20 recites “the positioning unit comprising position sensors for detecting the at least one actual state of the at least one positioning unit.”  However, this limitation is recited in the paragraph describing the control unit.  It is suggested to move this limitation to the earlier paragraph where other components of the positioning unit is being recited.
Claim 37 has similar issue that needs to be addressed.
In claim 37, last line, a period needs to be added at the end of the sentence as follows:
- -  a joining unit configured to join the at least two components of the exhaust gas system. - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of positioning stops in claim 1, a joining unit in claim 1 and a welding unit or a soldering unit in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure for a welding or soldering unit is described as inductors.  However, there is no corresponding structure as to what a positioning stops is.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 19-24, 27-29, and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, last paragraph, and newly added independent claim 37, last 
The instant invention is directed to a clamping device for clamping the components of an exhaust gas system of a motor vehicle gas engine.  However, the newly amended limitation of “a joining unit” is not part of the clamping device.  It is noted that throughout the instant specification the joining unit is disclosed as a part of a joining device which is completely separate from the clamping device.  It seems that a joining device (22) includes a clamping device (20) and a joining unit (24) based on the originally filed disclosure (paragraphs [0034] and [0035]).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 19-24, 27-29, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 37 are clearly directed to a clamping device for clamping the components of an exhaust gas system of a motor vehicle gas engine as outlined in the preamble of the claims as follows:

	As such, it is not clear how the limitation of “a joining unit configured to join the at least two components of the exhaust gas system” at the last paragraph of claims 1 and 37 would further define the clamping device since the joining unit is not part of the clamping device.  It seems that the preamble has to be amended to a joining device comprising a joining unit and a clamping device and the body of the claims need to further recite the structure of joining unit and clamping device.
  
Claims 1-3, 19, 21-24, 29, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of either Crozier et al. (US 5,752,729) or Jones et al. (US 20050132560A1) and Akeel et al. (US 5,272,805).
As applied to claims 1-3, 37 and 38, Applicant’s Admitted Prior Art (AAPA) teaches an exhaust gas system clamping device for clamping at least two tube-shaped components of an exhaust gas system of an internal combustion engine for a motor vehicle at the same time that are to be joined said clamping device having at least one positioning unit and at least one holding unit, wherein at least two components can be transferred by the positioning unit into a predetermined position and can be secured by the holding unit in the predetermined position and that joining devices for an exhaust gas system of an internal combustion engine for motor vehicle are known (Applicant’s Specification, paragraphs [0003] to [0009]).  

Crozier et al. teaches an automated vacuum lifting device (1, Fig.1) including a plurality of suction cups (1A and 2, Fig. 1, 22 and 23 in Figs. 2-3) coupled to a common vacuum supply line (12, 13, Fig. 1), and a controller with monitoring means used for lifting an object (abstract, lines 1-10, col. 2, lines 1-26, col. 8, lines 31-36).
Jones et al. teach a manufacturing apparatus (400) including automated vacuum lifting device (410, Fig.1) which includes a plurality of suction cups (414) coupled to a common vacuum supply line (416/418, Fig. 13), and a controller with monitoring means (control signals) used for lifting an object (paragraphs [0046], [0047], [0051]-[0054] and [0063], Figs. 13 and 14).  Jones further teaches that a manufacturing operation is performed based on the information received from a sensor used in the apparatus (paragraph [0010]) and that a controller operatively used to controllably position the apparatus with respect to the workpiece (Jones, see claim 9).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the mechanical holding unit of AAPA with a pair of vacuum suction cups having a common supply line, as taught by either Crozier et al. or Jones et al., as a simple substitution of one known element for another to obtain predictable results of effective positioning of the tubular members in desired positions (see MPEP 2143, KSR, Rationale “B”) and as an effective means of providing a more efficient system which results in substantial manufacturing cost savings.
Furthermore, having the positioning unit of the clamping device of AAPA to include at least a second positioning unit (reads on claimed “a plurality of positioning stops”) would have been obvious to one of ordinary skill in the art at the time the invention was filed, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, paragraph VI-B, See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a control unit having a monitoring unit into the apparatus of AAPA, as taught by either Crozier et al. or Jones et al., as an effective means of providing a more efficient and more reliable system which not only results in a more productive system but also provide a substantial manufacturing cost savings.

Note that the limitation of “wherein at least two components of an exhaust gas system can be transferred by the positioning unit into a predetermined position and can be secured by the holding unit in the predetermined position” as in claim 1 and the limitation of “wherein the at least two components are tube-shaped and the positioning unit is configured to position tube-shaped components and the at least one holding unit is configured to hold tube-shaped components” as in claim 2 are considered to be intended use limitations and as such, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instant, the apparatus of AAPA as modified by either Crozier et al. or Jones et al. and Akeel et al. is capable of positioning and hold the at least two components of tube-shaped of an exhaust gas system.
Note that the limitation of ”an exhaust gas system clamping device for clamping at least two components of an exhaust gas system of an internal combustion engine for a motor vehicle at the same time” as in claim 1 has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Note that the limitation of “a control unit configured to actuate the at least one holding unit in an automated manner” is considered to be intended use limitations and as such, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instant, the apparatus of AAPA as modified by either /Crozier et al. or Jones et al. and Akeel et al. is capable of actuating the holding device in an automated manner, in particular wherein it is also possible to actuate the positioning unit with the control unit.
Note that the limitation of “a control unit comprises a monitoring unit configured to monitor at least one actual state of the holding unit and at least one actual state of the at least one positioning unit” and “for detecting the at least one actual state of the at least one positioning unit” are considered to be intended use limitations and as such, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instant, the apparatus of AAPA as modified by either /Crozier et al. or Jones et al. and Akeel et al. is capable of detecting the at least one actual state of the at least one positioning unit, monitoring at 
As applied to claim 38, note that the limitation of “the positioning unit is configured to position the at least two components in the predetermined position via the plurality of positioning stops” and “the at least one holding unit is configured to hold the at least two components in the predetermined position via the plurality of vacuum suction cups” are considered to be intended use limitations and as such, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instant, the apparatus of AAPA as modified by either /Crozier et al. or Jones et al. and Akeel et al. teaches the positioning unit includes a plurality of positioning stops and the holding unit includes a vacuum system having a plurality of vacuum suction cups and thus, is capable of positioning the at least two components in the predetermined position via the plurality of positioning stops and also is capable of holding the at least two components in the predetermined position via the plurality of vacuum suction cups.

As applied to claims 19 and 22-24, the combination of AAPA as modified by either Crozier et al. or Jones et al. and Akeel et al. teaches the invention cited.  In addition, the limitations of “is used for clamping components of an exhaust gas system 

As applied to claim 21, AAPA as modified by either Cozier et al. or Jones et al. and Akeel et al. teaches the invention cited.  In addition, Cozier et al. teach the monitoring unit comprises a signal output unit (light) that is activated in the event of a deviation of the actual state from a desired state of the holding unit (col. 8, lines 40-67, col. 9, lines 1-31).  Furthermore, Jones et al. teach the monitoring unit comprises a signal output unit that is activated in the event of a deviation of the actual state from a desired state of the holding unit (paragraph [0063]).
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of either Crozier et al. (US 5,752,729) or Jones et al. (US 20050132560A1) and Akeel et al. (US 5,272,805) as applied to claim 1 above, and further in view of Brouwer et al. (US 8,863,371).
As applied to claim 20, AAPA as modified by either Cozier et al. or Jones et al. and Akeel et al. teaches the invention cited including the control unit configured to actuate the holding device in an automated manner but does not explicitly teach the control unit is also configured to actuate the positioning unit.
However, Brouwer et al. teach an automated positioning and alignment system for connecting tubular components to each other wherein a control system (computer and logic units) is used in alignment and connecting of the tubular components to each other (abstract, lines 1-15, col. 1, lines 26-40, col. 4, lines 61-67, col. 5, lines 1-41, Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a control unit into the apparatus of AAPA as modified .

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of either Crozier et al. (US 5,752,729) or Jones et al. (US 20050132560A1) and Akeel et al. (US 5,272,805) as applied to claim 1 above, and further in view of Blueml et al. (US 20140197631A1).
As applied to claims 27 and 28, AAPA as modified by either Cozier et al. or Jones et al. and Akeel et al. teaches the invention cited including the joining unit configured to join the at least two components of the exhaust gas system but does not explicitly teach the joining unit is a welding/soldering unit of an induction or a magnetic pulse type.
Blueml et al. teach that it is well-known to join components of an exhaust gas system of a motor vehicle by using induction soldering by means of an induction device (46) integrated into the holding device (42, abstract, lines 1-10, paragraphs [0002], [0003], [0026] and [0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ an induction soldering as the joining unit of AAPA as modified by either Crozier et al. or Jones et al. and Akeel et al., as taught by Blueml et al., as an effective means of providing a more efficient and more reliable joint between the components without subjecting the joint line to high welding temperatures that could result in distortion and crack formations.

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of either Crozier et al. (US 5,752,729) or Jones et al. (US 20050132560A1) and Akeel et al. (US 5,272,805) as applied to claim 37 above, and further in view of Kuolt et al. (US 9,770,830).
As applied to claims 39 and 40, AAPA as modified by either Cozier et al. or Jones et al. and Akeel et al. teaches the invention cited including holding unit comprising a vacuum system including a plurality of vacuum suction cups and Akeel et al. further teach the positioning sensors are proximity sensors (col. 14,lines 34-37) but does not explicitly teach the holding unit comprises additional sensors of pressure and/or flow sensor types.
However, Kuolt et al. teach that it is well-known to use pressure sensors connected to control system in vacuum handling devices to monitor the built-up vacuum in order to improve achievable vacuum level and increasing the energy efficiency of vacuum handling devices (paragraph bridging cols. 1 and 2, col. 4, lines 10-19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a pressure sensors into the apparatus of AAPA as modified by either Crozier et al. or Jones et al. and Akeel, as taught by Kuolt et al., as an effective means of providing a more efficient and more reliable system resulting in an improved assembly process with substantial manufacturing cost savings.



Response to Arguments
Applicant's amendments to the claims and arguments filed 01/18/2021 have been fully considered and found to be persuasive in overcoming the rejection of claims 1-5 and 9-29 under 35 USC, 112, first and second paragraphs as outlined in the office action mailed on 10/22/2020.  In addition, the rejection of claims under both 102(a)(1) and 103 over Hebrank in view of Crozier and Jones have been withdrawn.  However, upon further considerations and based on Applicant’s amendment of 01/18/2021 new additional rejections under 112, first and second paragraphs are being considered.
Applicant’s arguments with respect to claim(s) 1-5 and 19-24 have been considered but are moot because the new ground of rejection does not rely on the old combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, during the telephonic interview with Applicant’s attorney on 05/27/2020 the examiner clearly stated that the amended limitation of “at the same time” and “simultaneously” in the proposed claim seemed to be considered as new matters with no support in the originally filed disclosure (see Interview summary, page 4, lines 23-25, mailed on 06/04/2020).  Although the Applicant never amended the proposed limitation of “simultaneously” in the claims, however the limitation of the “at the same time” is still present in the preamble of both claims 1 and 37 without any further explanation by the Applicant as to where to find the support for this limitation.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/19/2021